Citation Nr: 9906149	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to compensation for disability characterized as 
anisometropia with subjective double vision (previously as 
diplopia, right eye) awarded as if service-connected under 
the provisions of 38 U.S.C.A. § 1151.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating action of the RO which 
determined that disability characterized as double vision, 
"right eye" was the result of VA treatment under the 
provisions of 38 U.S.C.A. § 1151.  However, the Board notes 
that the rating action referred specifically to the veteran's 
June 1987 cataract surgery involving the left eye.  In a 
subsequent rating action of February 1997, as reflected on 
the preceding page, the RO undertook to characterized the 
disability as mild anisometropia with subjective double 
vision (previously listed as diplopia of the right eye).  

It also appears from the record that the veteran has raised a 
claim for his right eye under 38 U.S.C.A. § 1151 based on 
cataract surgery performed in February 1994.  This claim is 
therefore referred to the RO for appropriate action.



REMAND

The claims folder contains a July 1998 letter received from 
the veteran stating that he could not attend his scheduled 
hearing before a Member of the Board.  In this letter, the 
veteran also states "I am being treated by the doctors at 
the Veterans Hospital University Dr."  The most recent 
treatment of record is dated in June 1997.  When increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The VA is under a statutory duty to 
assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998).  

This duty includes efforts to obtain pertinent medical 
records when placed on notice of their existence.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 369-73 (1992);  Masors v. 
Derwinski, 2 Vet. App. 181, 186-7 (1992).  It is the opinion 
of the Board that this claim needs to be remanded in order to 
obtain any records of VA treatment of the veteran which are 
not currently of record.  

Additionally, the RO should schedule the veteran for a VA 
examination to assess the severity of his current left eye 
condition, since the veteran has expressed serious concerns 
about its findings.  The Board finds in this regard that the 
report referable to the recent examination is not clear as to 
identifying the disabling manifestations attributable to the 
disability of the left eye in terms of the rating schedule.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
therefore REMANDED to the regional office (RO) for the 
following development:

1.	The RO should take appropriate 
steps to contact the veteran in order 
to have him furnish the names and 
addresses of all medical care 
providers who have furnished 
treatment to him for his eyes since 
1994.  The veteran should be 
requested to furnish signed 
authorizations for release of medical 
records in connection with each 
private source he identifies.  Copies 
of the medical records from all 
sources the veteran identifies, 
including VA records not already in 
the claims folder, should be 
requested.  All VA treatment records 
for the veteran should be obtained.  
The Board notes recent treatment at 
the VA Medical Center in Pittsburgh, 
Pa. is specifically referred to in 
the record.  All records obtained 
which are not already in the claims 
folder should be associated with the 
claims folder.  

2.	The RO should schedule the veteran 
for an examination by a VA 
ophthalmologist to determine the 
current severity of the left eye 
disability for which compensation was 
awarded under the provisions of 38 
U.S.C.A. § 1151.  The examining 
physician should review the veteran's 
claims folder in conjunction with the 
examination.  The examiner should be 
asked to describe the extent of the 
variously characterized as 
anisometropia with subjective double 
vision and diplopia of the left eye 
in terms of the rating schedule.  An 
opinion should be provided as to the 
degree of any central visual 
impairment, field loss or muscle 
function impairment or related pain 
or episodic incapacity attributable 
thereto.  

3.	When the above actions have been 
completed, the RO should undertake to 
review the veteran's claim.  All 
indicated action should be taken in 
this regard.  This should include 
rating action to clarify the exact 
nature of the disability for which 
compensation has been awarded under 
the provisions of 38 U.S.C.A. § 1151.  
In the event any determination 
remains adverse to the veteran, the 
claims folder and the assembled data 
should be returned to the Board for 
completion of appellate review after 
compliance with the provisions of 
38 U.S.C.A. § 7105.  No action is 
required by the veteran unless he 
receives further notice.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  






- 5 -


